Citation Nr: 0506047	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  94-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a residuals of a 
low back injury with degenerative joint disease of the 
lumbosacral spine, currently rated as 40 percent disabling, 
to include extraschedular rating.

2.  Entitlement to a permanent and total disability rating 
for pension purposes prior to September 18, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1972 to July 1974.

This appeal is from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Roanoke, Virginia, RO became the 
veteran's agency of original jurisdiction when Virginia 
became his domicile in 1997.

The appeal initially comprised the veteran's claims for an 
increased rating for his low back and a permanent and total 
rating for pension purposes (pension benefits).  In 2003, VA 
granted a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
effective September 18, 1998.  The TDIU payment far exceeds 
pension payments.  VA does not pay concurrent benefits, and 
the RO deemed the pension claim moot as of the effective date 
of TDIU entitlement.  The pension claim remains on appeal for 
the time prior to the effective date of the TDIU benefits.

The issues of entitlement to an extraschedular rating for 
residuals of a low back injury with degenerative joint 
disease of the lumbosacral spine prior to September 18, 1998, 
and of entitlement to a permanent and total rating for 
pension purposes prior to September 18, 1998, are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The veteran's residuals of a low back injury with 
degenerative joint disease of the lumbosacral spine is 
manifested by severe limitation of motion with severe pain, 
muscle spasm, and radiating pain without intervertebral disc 
syndrome or confirmed neurologic deficits.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 40 percent 
for residuals of a low back injury with degenerative joint 
disease of the lumbosacral spine are not met, nor can 
orthopedic and neurologic manifestations of the service-
connected low back condition be rated separately.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5010-5295 (1992-2003); Diagnostic Code 5010-
5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The most salient feature of the veteran's residuals of a low 
back injury with degenerative joint disease of the 
lumbosacral spine is the essentially stable and unchanging 
clinical findings throughout the pendency of the appeal.  X 
ray evidence has shown increase in degenerative changes.  
Magnetic Resonance Imaging (MRI) and Computed Tomography (CT) 
have shown intervertebral disc bulging, but no impingement of 
the nerve roots.  Clinical impressions of possible herniated 
nucleus pulposus and left-sided radiculopathy have resulted 
from the veteran's clinical presentation, i.e., his reports 
and complaints, but all attempts to confirm an associated 
pathology have been negative.  The veteran attempted 
electrodiagnostic testing in September 1995.  The results 
obtained were consistent with radiculopathy, but the veteran 
was not able to tolerate the full course of the tests, and 
the examiner reported that the findings were not diagnostic.  
Weighing the incomplete, suggestive test against the other 
test modalities that were completed and negative, the greater 
weight must be given the completed tests.

In short, the veteran has had considerable evaluation by 
multiple technologies to attempt to diagnose intervertebral 
disc syndrome, i.e., a symptomatology resulting from 
compressive radiculopathy caused by intervertebral disc 
pressure.  Steadman's Medical Dictionary 1728 (26th Ed. 
1995).  VA regulations throughout the pendency of the 
veteran's appeal have required that disability ratings be 
based on objective evidence of subjective symptomatology.  
See 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59 (1992-2004).  The 
regulations governing rating of spine disorders were amended 
during the pendency of this appeal.  Those changes do not 
provide a basis for rating the veteran for disability from an 
undiagnosed syndrome and not objectively confirmed by 
objective evidence of pathology adequate to justify the 
rating.  Consequently, the preponderance of the evidence is 
against making separate ratings for a neurologic condition of 
the veteran's lumbosacral spine or lower extremities whether 
under the diagnostic codes in effect prior to or since the 
most recent changes in the criteria for rating spine 
disorder.

The veteran has a long history of complaints of severe back 
pain and weakness with radiation of pain and paresthesias 
primarily to the left lower extremity.  On June 1986 VA 
hospitalization, examination was positive for congenital 
defects comprising spina bifida occulta of the upper lumbar 
spine and a sacralized L5 vertebra, as shown by CT scan.  The 
neurosurgery service felt the veteran had a hypertrophic 
facet at L4-5 with abnormal orientation relative to the other 
facets, and that his pain was most likely mechanical and from 
hypertrophic facets.  A myelogram showed no evidence of any 
compression of the dural sac or of any nerve roots, no 
evidence of any tethered cord, diastematomyelia or 
intraspinal anomalies.

A private neurosurgical report of October 1987 noted the 
veteran's complaints of increased low back pain and left 
lower extremity pain.  Examination was negative for 
neurological deficits and positive for severe degenerative 
arthritis.  May 1992 outpatient examination diagnosed 
arthritis.

August 1992 x-ray study showed left-sided L-5 compound pars 
defect with reactive osteophytosis on the right L3-4 and to a 
larger extent L5-S1.  December 1992 outpatient examiner 
diagnosed chronic low back pain with radiculopathy based on 
limitation of motion and positive straight leg rising with 
the left leg.  December 1992 CT scan sowed facet joint 
hypertrophy and sclerosis at L-4 through S-1, suggestive of 
previous fusion on the right.

In March 1993 VA compensation and pension examination noted 
the veteran's complaints of nearly constant low back pain, 
aggravated by coughing and sneezing, with occasional 
radiation down the left leg.  The veteran's range of motion 
was flexion to 30 degrees, extension to 20 degrees, left 
lateral flexion to 16 degrees, right lateral flexion to 15 
degrees, left rotation to 10 degrees, and right rotations to 
18 degrees.  There was objective evidence of pain on motion.  
Reflexes were sluggish bilaterally, with straight leg raising 
only 10 degrees on the left and 45 degrees on the right.  
There was reduced sensation in the lateral left leg from the 
knee to the ankle; the right leg was negative.  X ray study 
showed degenerative changes of the spine with osteophytes and 
spondylosis at L5-S2, but no evidence of disc disease.  The 
diagnoses were spondylosis of L5-S1 and degenerative joint 
disease of the lumbosacral spine.

June 1994 x-ray study of the lumbar spine showed essentially 
no change from April 1992 and November 1988 studies.

On May 1995 VA compensation and pension examination, the 
veteran complained of chronic pain, increased with activity, 
and occasional radiation of pain.  Findings on examination 
were suggestive but not diagnostic of herniated nucleus 
pulposus (HNP).  The examiner opined that to rule out HNP he 
should see the MRI and CT scans the veteran reported were 
done previously but were not available.  X ray study showed 
mild discogenic degenerative change throughout the lumbar 
spine, marked hypertrophic changes of the facets of the L3-4, 
L4-5, and L5-S1.  There was no evidence of instability with 
flexion and extension.

A July 1995 VA orthopedic clinic note reported the veteran's 
complaint of progressive weakness and pain in the left leg 
for the past two years and frequent falling.  The examiner 
noted that an August 1993 MRI showed L5-S1 spondylitic 
ridging without HNP.  Current examination was negative for 
bowel or bladder dysfunction, but the veteran complained of 
urinary frequency.  The veteran had pain to pin prick in the 
left sciatic notch.  Straight leg raising was positive on the 
left at 50 degrees, negative on the right.  There was mild 
decrease of dorsiflexion of the left ankle, normal deep 
tendon reflexes, decreased pin prick from the left buttock to 
the lateral left thigh without foot patterns.  The assessment 
was chronic low back pain with progressive weakness and 
degenerative disease.  The veteran planned to consider 
invasive CT myelogram, back brace and physical therapy.

The veteran had nerve conduction velocity testing and an 
incomplete needle electromyography (EMG) in September 1995.  
The examiner felt the findings were compatible with left 
lumbosacral radiculopathy, but the test was inadequate to 
make a diagnosis.

On VA compensation and pension examination in September 1998, 
the veteran presented in acute pain, wearing a left knee 
brace and a left wrist splint.  He appeared to have foot 
drop, and upon questioning reported he had had a 
cerebrovascular accident in 1972 and was paralyzed on the 
left side.  It was noted to be difficult to obtain history 
from him.  The veteran was in extreme pain and could not 
stand straight.  He protected his left knee and hand from any 
movement making examination difficult.  He was unable to walk 
without a cane, dragged his left foot, and reported severe 
limitation of daily activity.  Examination revealed some 
edema of the left foot and there appeared to be some foot 
drop, but manipulation was not possible because of pain.  
Neurological examination found normal sensory and touch, 
normal motor function, and normal knee and ankle jerks.  The 
veteran had lumbar flexion to 60 degrees, extension to 0 
degrees with much pain, right and left lateral flexion to 20 
degrees.  The examiner did not report rotation.  There was 
pain, fatigue, weakness, and lack of endurance.  X ray study 
showed degenerative changes in the lumbar vertebrae with 
partial collapse of the body of L-2.  The diagnosis was 
degenerative joint disease of the lumbar spine and 
spondylolysis and spondylolisthesis at L-5.

In an August 1999 addendum report, the September 1998 a 
different examiner noted the veteran's denial that he ever 
had a "stroke."  The addendum did not amend the diagnoses.  
A second August 1999 addendum reported examination found the 
veteran without any evidence of foot drop and with brisk, 2+ 
Achilles' tendon reflex (ankle jerk) bilaterally.

A February 2001 CT revealed right-sided spondylolysis ant L-5 
associated with marked degenerative changes at that level; 
slight diffuse disc bulge at L3-L4 and at L4-L5 without a 
focal component; and thickening of the ligamentum flavum and 
facet hypertrophy causing moderate spinal canal stenosis 
slightly below the L4-L5 intervertebral disc space.  Mild 
canal stenosis was suggested at L3-L4, mostly due to 
thickening of the ligamentum flavum.  On February 2001 
outpatient visit the assessment was degenerative disc 
disease.  There was a plan for the veteran to have an EMG to 
rule out HNP.

On psychological assessment for pain management in June 2001, 
the veteran focused mainly on his left hand.  Discussing his 
low back, he reported pain with radiation down one leg.  
Shown pictures, he identified the right leg on one picture 
and the left leg on the other.  On testing, sensation was 
diminished to light touch on the left from the L-3 to the L-4 
distribution and intact to cold throughout.  Deep tendon 
reflexes were +1 patellar bilaterally, +2 right Achilles', 
and +1 left Achilles'.  The impression was L3-L4 spinal 
stenosis with myelopathy.

The veteran testified in April 2002 that he had nearly 
constant back pain and pain and numbness in his left leg.  
The veteran denied that any doctor had told him he has 
radiculopathy.  He and his wife testified to his repeated 
falling.

On VA compensation and pension examination in April 2002, the 
veteran reported that his back caused pain, weakness, 
fatigue, lack of endurance and stiffness.  The examiner noted 
the veteran was a poor historian who nodded off to sleep and 
appeared heavily sedated.  He was in no acute distress.  
Examination revealed full range of motion of the ankles.  His 
gait was abnormal, with a left leg limp; he used a left 
crutch.  The examiner diagnosed degenerative joint disease of 
the lumbar spine.

The veteran had EMG in August 2001 on referral from the pain 
management clinic to investigate his complaints of chronic 
low back pain and left lower extremity weakness.  The veteran 
was ambulating with one forearm crutch and wearing a Neoprene 
knee sleeve on the left side.  The veteran had intact deep 
tendon reflexes in the lower extremities.  He reported 
decreased sensation to pinprick that did not follow any 
dermatome.  There was no muscle atrophy in the lower 
extremities and it appeared that he had intact muscle 
strength, altered due to pain.

The EMG was normal.  There was no evidence of peripheral 
neuropathy and no evidence of radiculopathy in the lumbar 
region.  The veteran was found to have degenerative joint 
disease of the lower back and also lumbar spine.

The veteran had a VA compensation and pension examination in 
September 2003 specifically to distinguish between orthopedic 
and neurologic pathology associated with his service-
connected residuals of a low back injury.  The examiner was 
tasked to report whether the veteran has intervertebral disc 
syndrome or symptoms associated with an objective pathology 
that would permit rating orthopedic and neurologic symptoms 
separately.

The examiner noted the veteran's history of back pain with 
exacerbations with bending, twisting, heavy lifting, sitting 
or standing for long periods, without associated lower 
extremity paresthesias, bowel or bladder dysfunction, 
decreased muscle strength or gait disturbance.  The veteran 
reported the symptoms as constant, with pain traveling to the 
buttocks and bilateral lower extremities intermittently.  He 
stated that his condition did not cause incapacitation.  He 
reported limitation in range of motion, ambulation and 
lifting.  The examiner noted the veteran's reported 
capacities and limitations for activities of daily living.  
He reported several year's lost from work because of his back 
condition.  He reported his last employment in June 1999.

Examination revealed the veteran to be in no acute distress.  
His posture was within normal limits.  His gait was abnormal, 
with guarding and assistance of a cane.  The veteran 
complained of radiating pain on movement.  There was muscle 
spasm and tenderness.  Straight leg raising was negative 
bilaterally.  There were no signs of radiculopathy.  The 
range of motion of the lumbar spine was flexion to 40 degrees 
with pain at 35 degrees, extension to 5 degrees with pain at 
0 degrees, right and left lateral flexions were 25 degrees 
with pain at 20 degrees, right and left rotation were 25 
degrees with pain at 20 degrees.  The limitations of low back 
function were due to pain and not due to fatigue, weakness, 
lack of endurance, or incoordination.  There was no ankylosis 
of the spine.

Neurologically, the lower extremities had normal motor 
function, normal sensory function, and 2+, active and equal 
knee and ankle jerks bilaterally.  The examiner opined that 
the veteran's diagnosed degenerative joint disease of the 
lumbar spine had undergone symptomatic worsening.  In several 
addenda to the report, the examiner opined that the veteran 
does not have intervertebral disc syndrome or any 
neurological signs associated with intervertebral disc 
syndrome.

Taking all of the evidence together, there is no basis to 
increase the veteran's schedular rating for residuals of a 
low back injury with degenerative joint disease of the 
lumbosacral spine.  He does not have ankylosis of the lumbar 
spine, i.e., bony fixation.  He does not have intervertebral 
disc syndrome.

This latter point requires some discussion.  There are 
numerous reports from the veteran of neurologic symptoms and 
several indications of neurologic signs.  Significantly and 
persuasively, the clinical impressions of discogenic or 
neurologic pathology correlate throughout the record with 
clinical evaluation of the veteran's reports of symptoms, but 
the most objective, test-based evaluations are negative for 
pathology to explain the veteran's reported symptoms.  The 
veteran's endorsement of neurologic deficits that don't 
correspond to neurologic physiology is persuasive that the 
veteran's reports of symptomatology are not a credible basis 
for rating his disability.  The veteran's multiple reports of 
lower extremity weakness do not correlate with the clinical 
observation of lack of muscle atrophy, as the September 2003 
examiner observed.  The July 1995 VA examiner's report that 
MRI study showed no nerve impingement then, seen in 
conjunction with the August 2001 completed EMG is of far 
greater weight than is the merely suggestive nerve conduction 
velocity and incomplete EMG studies of September 1995.  In 
sum, the evidence does not explain the cause of the veteran's 
complaints of radiation of pain and other seeming neurologic 
symptoms of the lower extremities, but the preponderance of 
the evidence is that it is not pathology of his service-
connected residuals of a low back injury with degenerative 
joint disease of the lumbosacral spine.

Absent ankylosis, the veteran is at the maximum rating 
provided for orthopedic pathology of the lumbar spine, 
whether rated as arthritis rated for limitation of motion, or 
for lumbosacral strain.  This is so under either the criteria 
in effect when he initiated the instant claim in November 
1992, see 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5110, 
5292, 5295 (1992), or under the current criteria, which 
became effective during the pendency of his appeal.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237, 5238, 
5239, 5242 (2004).  Even though the veteran may suffer 
functional impairment due to pain, pain may not be the basis 
for an award under a diagnostic code in excess of the maximum 
evaluation under that code.  Spencer v. West, 13 Vet. App. 
376, 382 (2000).

The older rating criteria permitted separate ratings for 
neurologic effects of spinal disease, if intervertebral disc 
syndrome caused functional lower extremity disability wholly 
distinct from the orthopedic effects.  See 38 C.F.R. § 4.14 
(1992); Bierman v. Brown, 6 Vet. App. 125 (1994) (separate 
ratings for neurologic and orthopedic effects of 
intervertebral disc syndrome).  The newer criteria provide 
for such separate rating explicitly.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, note (1) (2004).  There is also an alternative scheme 
for rating intervertebral disc syndrome based on frequency 
and duration of incapacitating episodes as defined in the 
regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2004).  The veteran's claim is 
stymied in effecting a separate rating under any of these 
rating schemes, because he does not have intervertebral disc 
syndrome.

In sum, the preponderance of the evidence is against awarding 
a schedular rating greater than 40 percent for residuals of a 
low back injury with degenerative joint disease of the 
lumbosacral spine under either older or newer rating 
criteria.

The veteran filed his claims eight years before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), consequently, 
VA developed the evidence in the claim primarily prior to the 
VCAA's prescriptions on notice to claimants of the claimant's 
rights and the claimant's and VA's relative obligations in 
the prosecution of a claim for VA benefits.

In June 2004 VA provided the veteran comprehensive notice of 
the information and evidence necessary to substantiate his 
claims of entitlement to an increased rating for a low back 
disability and to pension benefits.  The veteran has not 
reported any source of evidence of which VA was not 
previously of record.  The veteran's claims were of a sort 
deemed well grounded on assertions of increased disability 
and of inability to secure and maintain gainful employment.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Abernathy v. Principi, 3 Vet. App. 461 (1992).  Thus, VA had 
afforded the veteran extensive development prior to enactment 
of the VCAA.  VA has obtained all known evidence and examined 
the veteran.  It does not appear that earlier notice in the 
form mandated by the VCAA would have produced any different 
record than is now before the Board.  The belated notice of 
his and VA's rights and obligations under the VCAA has not 
prejudiced the veteran.


ORDER

A schedular rating greater than 40 percent for residuals of a 
low back injury with degenerative joint disease of the 
lumbosacral spine is denied.


REMAND

The evidence of record together with the veteran's numerous 
statements compel inclusion of entitlement to extraschedular 
rating in the review of the claim of entitlement to an 
increased rating for residuals of a low back injury with 
degenerative joint disease of the lumbosacral spine, at least 
for that period prior to the effective date of TDIU.  
VAOPGCPREC 6-96.

August 1993 and December 1997 statements from employers of 
the veteran reported he lost 121 days of work and seven 
months of work in one year, respectively, because of physical 
disability.  At the time of those reports, VA had rated the 
veteran 40 percent disabled by his service-connected back 
disorder, 10 percent disabled by each of two other service-
connected conditions, and 0 percent disabled by all 
nonservice-connected conditions combined.  This posture 
strongly suggests that VA must at least consider whether the 
service-connected back caused the well-documented 
interference with employment.

When a record on appeal reasonably raises a meritorious 
question of entitlement to extraschedular rating, the Board 
must remand the issue for submission to a VA officer 
authorized to award the benefit in the first instance, 
because the Board is not so authorized.  Floyd v. Brown, 9 
Vet. App. 88 (1996); VAOPGCPREC 6-96.  The question of 
entitlement to extraschedular rating for residuals of a low 
back injury with degenerative joint disease of the 
lumbosacral spine is moot from the effective date of TDIU and 
thus pertains prior to that date.  The RO or AMC may choose 
whether to submit the matter to the Undersecretary for 
Benefits or the Director, Compensation and Pension Service.  
See 38 C.F.R. § 3.321(b)(1) (2004).

The evidence and posture of the case also compels submission 
to the Veterans Service Center Manager for consideration of 
entitlement to a permanent and total rating for pension 
purposes prior to September 18, 1998, the effective date of 
TDIU.  38 C.F.R. §§ 3.321(b)(2), 4.16(a), 4.17 (2004).

From the November 1992 claim until September 1994, the 
veteran had a combined 40 percent service-connected 
disability rating.  From September 1994 until August 1996, he 
had a combined 60 percent service-connected disability 
rating.  From September 18, 1998, to the present, he has had 
a combined 70 percent schedular service-connected disability 
rating.  He has been totally disabled due to individual 
unemployability since September 18, 1998.  During this time, 
VA had determined that he had four noncompensably disabling 
diagnoses and multiple claims and complaints of conditions 
that were not found on examination, or for which VA has never 
performed a schedular rating, a necessity for adjudicating 
pension claims.  Grantham v. Brown, 8 Vet. App. 228 (1995); 
rev'd in part on other grounds 114 F.3d 1156 (Fed. Cir. 
1997).

The August 1993 employer's statement reported the veteran 
missed 121 days of work in a year and that no accommodation 
of his physical limitations could be made in his trade as a 
mason.  Another employer, a construction company, reported in 
December 1997 that it hired the veteran in June 1994, but the 
veteran started work in May 1995, last worked in March 1996, 
and missed seven months of work during the time he was hired 
to work 40 hours a week.  He reported that no concession made 
could compensate for the veteran's disability; his education 
made him unsuitable for management.  The employer reported 
that the veteran fell constantly, creating a hazard for 
others.

There is no medical explanation for the veteran's falling.  
The medical records pertaining to his service-connected 
disabilities show no instability of his 40-percent disabling 
back or of his 0 or 10 percent disabling service-connected 
left knee.  The RO determined in August 1999 that there was 
no evidence of the existence of a claimed right knee 
disability.

The record is presented for appellate review without the 
examinations having been done that are necessary to effect a 
schedular rating of nonservice-connected disabilities.  
Whereas there is no way to now perform examinations prior to 
September 1998, VA cannot now remediate this defect.  VA has 
to this point found that all reported nonservice-connected 
conditions either are noncompensably disabling, or don't 
exist.  VA has determined that the veteran was not 
individually unemployable due to service-connected 
disabilities prior to September 18, 1998.  Yet there is 
compelling evidence from two employers that the veteran could 
not secure or maintain gainful employment suitable to his 
education and training.  There is a VA Vocational 
Rehabilitation and Education folder not of record that might 
contain evidence bearing on this issue.

This case presents compelling facts and questions for 
resolution by submission to the Veterans Service Center 
Manager for extraschedular consideration.  38 C.F.R. 
§§ 3.321(b)(2), 4.16(a), 4.17(b) (2004).

This referral is necessary because the Board lacks the 
authority to award an extraschedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
VAOPGCPREC 6-96.  The holding in Floyd that the Board lacked 
authority to award extraschedular ratings in the first 
instance turned on the Secretary's regulatory delegation of 
that authority to identified VA officers.  The General 
Counsel applied the same rule to TDIU benefits for the same 
reason; regulation identified the VA officer to whom the 
Secretary delegated the authority to award a specific benefit 
in the first instance.  Nothing in the Court's decision or in 
the General Counsel's opinion indicates that it is the rank 
of the officer authorized to grant the benefit concerned 
rather than the explicit delegation of authority that 
precludes the Board from granting the benefit in the first 
instance.

Accordingly, the case is REMANDED for the following action:

1.  Associate the veteran's VR&E folder 
with the claims file.

2.  Submit the veteran's claim for 
increased rating for residuals of a low 
back injury to the Undersecretary for 
Benefits or to the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular rating prior to 
September 18, 1998, the effective date of 
TDIU.  Submit the claims file and the 
associated VR&E file with the request.

3.  Submit the veteran's claim for a 
permanent and total rating for pension 
purposes prior to September 18, 1998, 
with the claims file and the associated 
VR&E file to the Veterans Service Center 
Manager of original jurisdiction for 
extraschedular consideration.

4.  If either claim remains denied, 
perform any necessary adjudicatory action 
and provide the appellant and his 
representative an appropriate 
supplemental statement of the case 
addressing the submissions for 
extraschedular consideration, and afford 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


